DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to communications filed 7/102017.
Applicant has amended claims 1, 7, and 13.
Claims 1-21 and 23-30 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 and 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent Claim 7 recites: storing, in a centralized database at a financial institution system, pooled financial information about multiple customers of the financial institution, including stock keeping unit (SKU) level data and geocoded data, wherein the centralized database is available for access to both the financial institution and multiple requestors; receiving… a request to access the database to target the multiple customers of the financial institution with an advertisement from a requesters… based on the pooled financial information, that securely facilitates simultaneous communication and access to the pooled financial information about multiple customers to multiple requestors; creating, using an auction…, an… auction based on the request; receiving… multiple bids for the auction from multiple bidders determining, using the auction… multiple successful bidders out of the multiple bidders based on standardized metrics comprising cost per offer delivered, cost per advertisement delivered or cost per cookie dropped;  4generating, using an advertisement…, a mobile 
Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” such as in the form of advertising, marketing, and following rules and instructions. The claimed invention pertains to the human activity of conducting auctions as well as tracking and analyzing various data/information in order to more effectively advertise.  This is something that has existed outside the realm of computers and an activity that has long been performed/managed by humans. Applicant is essentially taking this concept, which exists outside of computer technology, and is merely applying it to a computer environment, and is doing so with nothing more than just generic computers/computing components performing generic computing functions. Mostly the invention as claims is just collecting data, analyzing that data, and making determinations based on the analysis.  In addition, under the broadest reasonable interpretation, the limitations of the claims are also directed to a “mental process,” because the concept of the claimed invention can be performed mentally by a human in the mind or by pen and paper.  These steps describe concept of determining successful bidders of advertisement auctions, determining analytic information based on the advertisement results, and providing that information for use in subsequent auctions, which corresponds to concepts identified as abstract ideas by the courts and official USPTO Classen - collecting and comparing known information; FairWarning – collecting and analyzing information to detect misuse and notifying a user when misuse is detected; Electric Power Group - collecting information, analyzing it, and displaying certain results of the collection and analysis; Cyberfone – using categories to organize, store, and transmit information; Content Extraction - data recognition and storage (see October 2019 Update: Subject Matter Eligibility, pgs. 7 and 8, discussing these Court decisions). The steps of the claimed invention are essentially just receiving/collecting data, performing analysis and data manipulation on the collected data, making determinations based on the analysis, and providing result data.  This is all the kind of steps that a human can perform, in the mind or by pen and paper, without the use or need for a computer.  For instance, a human could perform these steps use an offline paper database.  All the human would need is access to the data in order to perform the steps, and data can be received/obtained by humans without the use of computers. Even if a computer were to be used, nothing more than a generic computer running any typical/common database performing generic computer functions would be able to implement and perform the steps of the claimed invention. For instance, even if some technology were to be used, at most, this could be implemented using any widely available generic database software (such as Access, SQL, Oracle, etc.), using nothing more than any typical/common generic computers performing generic database computer functions in order to perform this sort of data collection and manipulation functions.  What is being claimed is just basic receiving of data, storing of data, creation of data, determining of data, and providing of data. Essentially the claimed invention is just reciting particular ways of processing and manipulating data, and providing a result.  If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore, the claimed invention is considered to fall within the groupings of both: 1) “certain methods of organizing 
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a “centralized database” which is an information store at a financial institution; a “network” in which to transmit data between devices; an “auction server” a generic server that conducts auctions; an “online auction” which is an auction that simply takes place on the auction server; an “advertisement server” a generic server that manages advertisements; “cookies” are software devices for tracking information; an “application programming interface” software that presents advertisement; a “mobile device” a generic mobile computing device of a user; a “data storage” for storing analytic information.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are just merely receiving data, storing data, creating data, determining of data, and providing of data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to the dependent claims the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, the dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis for the independent claim above.
Independent Claim 7, and dependent claims 8-12, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).
Claims 1-6, 19-21, and 23-30 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 7-12 above. The system of independent claim 1 recites “A system, comprising… a centralized database… a communication processor… an auction server…".  It is clear that claim 1 is just the system embodiment of the method of claim 7 and nothing significantly more.  The system at best describes an environment in which to carry out the abstract idea.
The limitations of dependent claims 2-6, 19-21, and 23-30 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 1, and dependent claims 2-6, 19-21, and 23-30, are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.
Claims 13-18 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 7-12 above. The medium of independent claim 13 recites “A non-transitory computer-readable storage medium with an executable program stored thereon, wherein the program instructs a microprocessor to perform the following steps…".  It is clear that claim 13 is just the medium embodiment of the method of claim 7 and nothing significantly more.  The medium at best describes an environment in which to carry out the abstract idea.
The limitations of dependent claims 26-28 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 13, and dependent claims 14-18 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 13 recites the limitation "…based on the stored analytic information" in the last step of the claim.  In independent claims 1 and 7 there is an additional step where the analytic information is being stored.  That step is not present in claim 13.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Dependent claims 14-18 are also rejected as they depend on claim 13.


Response to Arguments
Applicant's arguments filed 7/10/2017 have been fully considered but they are not persuasive. 
With regards to the arguments pertaining to the Claim Objections:
The claim objections have already been withdrawn.
With respect to Applicant’s arguments pertaining to the §103 rejections:
Based on Applicant’s newly amended claim language, the previous §103 rejections have been withdrawn.
The reason the §103 rejections have been withdrawn is because the invention, as an ordered combination, is not considered to be obvious to one of ordinary skill in the art.  There 
With regards to the arguments pertaining to the §112 rejections:
All of the previous §112 rejections have been withdrawn with the exception of the §112 rejection of claim 13 (and its dependents) that relates to the lack of antecedent basis of the claimed element “the stored analytic information” in the last step of the claim.  
Note that independent claims 1 and 7 also contain the usage of this same element as well.  However, in those claims there is an additional which states “stores the analytic information” preceding the last step and the use of “the stored analytic information.” Independent claim 13 does not contain this “stores the analytic information” step, which causes the element “the stored analytic information” to lack antecedent basis. 
With regards to the arguments pertaining to the §101 rejections:
With respect to Applicant’s arguments on §101, it is important to note that Applicant’s Remarks were submitted on 7/10/2017 (due to the issue, that is now resolved, that caused Applicant’s application to not get docketed until recently).  Since that time, the USPTO has issued several newer and updated §101 guidance which details the criteria and analysis that Examiners must follow when analyzing the claims.  Much has changed since 2017, and most of the arguments set forth by Applicant in the remarks, dated 7/10/2017, are no longer applicable.  For instance, the criteria for analysis of the claims are now set forth in the January 2019 Revised Patent Subject Matter Eligibility Guidance and the October 2019 Update: Subject Matter 
With that said, the §101 rejection section has been significantly updated, is based on the USPTO guidance mentioned above, and explains Examiner’s current position with respect to most of Applicant’s arguments. Overall, the general rationale for maintaining the §101 rejections is basically the same, but instead of attempting to support the rationale by citing to a bunch of various Court decisions, the rejection and analysis is now predicated on the USPTO’s Guidance as the main/only authority instead.  I believe the updated rejection touches on most of the issues that were raised.  
In addition, because of the issue that happened with this Application procedurally, and the inapplicability of Applicant’s arguments, if Applicant has any questions or additional arguments pertaining to §101 that the updated analysis and explanation provided in the §101 rejection above does not address, Examiner would like to extend an invitation for Applicant to schedule an interview with Examiner, so that we can go over and discuss any such potential issues (even though this is a Final Office Action).  I believe this would be more productive, and likely less confusing (for all parties), than attempting to provide specific responses to what are 
Lastly, at least with respect to §101, the following is the previous Examiner’s Response to Applicant’s Remarks to the §101.  It appears that many of Applicant’s arguments, for the most part, have already been specifically addressed, and they address a lot of the “is it” or “is it not” analogous with respect to particular Court decisions.  But again, as mentioned above, while these responses may address the specifically raised issues with respect to the Court decisions, these responses here are also antiquated, and are not all in line with the new Guidance. They are simply being provided here for the sake of convenience and reference:
Applicant argues that “The Office Does Not Establish a Prima Facie Case of Subject Matter Ineligibility.”  Applicant asserts that this is because “(1) the Office Action does not properly analyze the claim language as required to articulate why the claimed invention is not eligible; (2) the Office Action does not apply a claim versus claim analysis when relying on prior case law precedent as required by Enfish, Amdocs II, and the November 2016 Update; and (3) claims are distinguishable from the case law improperly relied on the Office Action in attempting to identify an abstract idea."  Examiner disagrees.  The §101 rejection section does properly analyze the claim language and articulates why the claimed invention is not eligible (see §101 section above).  The §101 section goes through the claimed language, analogizes the language to court cases with similarities, and it explains why it is ineligible under steps 2A and 2B.  The §101 rejections do not improperly rely on case law.  However, it should be noted that all application claims being examined will be distinguished from court case claim sets to some degree.  This is simply because no two fact patterns or two claim sets will be identical.  However, the general concepts of the cited case claim sets and those of 
Applicant further argues that “the Office Action merely provides general allegations followed by what appears to be boilerplate language."  This is not so.  Simply reviewing the §101 section above shows that the claimed steps of the invention are analyzed both individually and as a whole, the rationale is explained, and the rejections are tailors specifically to the claimed invention, not to “boilerplate language.”
Applicant argues that “the Office Action provides generic examples of what constitutes an abstract idea" and "fails to 'identify the exception by referring to where it is recited (i.e., set forth or described) in the claim."  Applicant further asserts that “Specifically, the Office Action does not address the claim language to provide a thorough analysis of the limitations of the claims to allow Applicant to understand and respond to the rejections.” This is simply not true. A simple review the §101 section above shows that the exception is clearly identified and explained using claim language as well as additional explanations and analogies.  
Applicant argues that “the Office Action does not compare any claim limitations to any legal precedent as required.”  This is simply not true. A simple review the §101 section above shows that claim language is recited and compared to several similar cases.  The rejection further articulates why the claimed concepts are considered ineligible.
Applicant argues that “Contrary to the cases relied upon by the Office Action, Applicant’s claims cannot be performed mentally in the human mind, or by a human using a pen and paper.”  Examiner disagrees.  The claimed invention is a relatively commonplace advertisement auction being applied to a computer environment using 
Applicant argues that “reliance on the non-precedential decisions… is improper as the November 2016 Update instructs examiners to avoid relying upon or citing non-precedential decisions.”  This is not accurate.  The November 2016 Update does not say examiners must avoid relying upon or citing non-precedential decisions.  The Update is simply stating that examiners should cite precedential decisions if possible.  In this case, both precedential and non-precedential decisions were cited and relied upon.  But in no way is citing and relying upon Perkin-Elmer, SmartGene and Cyberfone improper.
Applicant argues that “the Office Action ignores the individual steps of storing pooled financial information, creating an online auction, determining one or more successful bidders based on the cost per cookie dropped, and generating mobile advertisements, and presenting the mobile advertisement on a mobile device.”  
Applicant cites to McRO and attempts to draw an analogy between McRO's claim set and Applicant’s claimed invention.  However, the claimed invention of McRO is distinguished from Applicant's claimed invention.  As Applicant stated (referring to McRO), “The claimed invention does not simply use a computer as a tool to automate conventional activity because the automated process is different from what animators had done before.”  This is true for McRO’s claimed invention, however it is not true for Applicant’s claimed invention.  For instance, a human would not analyze digital sound wave information and use that information to determine how to move a character’s lips.  An animator would likely listen to the actual words, determine how they would speak those words, and then animate the lip movements accordingly.  This is not how the invention in McRO does it.  Contrarily, Applicant’s claimed invention is performing the claimed concepts precisely as a human would perform them without a computer, except the claimed invention is applying these concepts to a computer environment.  However, Applicant's claimed invention is merely applying these concepts to a computer environment using generic computers and performing the steps using generic computer functions.  Applicant does not attempt to claim any special or particular way the computer is performing these steps or utilizing a special or unique technology or McRO does use a uniquely different way to implement the concept.
Applicant cites to Enfish and attempts to draw an analogy between Enfish’s claim set and Applicant’s claimed invention.  However, the claimed invention of Enfish is distinguished from Applicant's claimed invention.  For instance, in Enfish the claimed invention was collecting and organizing information.  However it was doing it in a wholly new way, it was not simply collecting and organizing information using known concepts (such as relational or hierarchical databases), and merely using these known concepts with particular or specific information.  Instead, Enfish’s invention created a whole new technical way to store and collect information by creating a new and different type of database architecture itself (self-referential table).  This is different from Applicant's invention because Applicant is not claiming a new technical way to create an online auction, Applicant’s invention is creating and performing an online auction the same way others are done.  Applicant’s invention receives bids the same as others receive bids and other information, it generates advertisements the same, determines analytic information the same.  Applicant's invention is not like Enfish because it is not creating a wholly new way to actually technically perform any of the claimed functionality.  Applicant's invention is simply using the known concepts of an online auction and simply also utilizing particular data (financial information) to make determinations.  Applicant's claimed invention is the type that is considered ineligible under §101 while the invention in Enfish would be eligible.  Furthermore, “Generating an online auction and mobile advertisements based on a cost per cookie drop" is not “necessarily computer-related” as Applicant asserts.  For example, a human without the aid of a computer can generate an auction and advertisements based on a cost per cookie drop.  Simply 
Applicant argues that “the Office Action has not engaged in any analysis of all claim elements, individually or as an ordered combination, as required.”  This is simply not true.  A review of the §101 section shows that all of the claim limitations have been analyzed both individually and as an ordered combination in both Step 2A and 2B of the analysis.  There is nothing in the claim language that can be considered “significantly more."  Applicant asserts that limitations such as “a database at a financial institution system that stores pooled financial information about one or more customers of the financial institution” and “creates an online auction” are “significantly more” when considered "alone or in combination."  Examiner disagrees.  The first quoted limitation ("a database...") does not even need to be a computer.  A database could be a card file, 
Applicant cites to DDR Holdings and argues that the claims are "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks."  As indicated in an above response, Examiner disagrees.  Applicant's claims are not necessarily rooted in computer technology and do not overcome a problem specifically arising in the realm of computer networks.  The concept of the claimed limitations exists outside of computer technology.  The receiving of data, creation of auctions, determination of winning bidders based on an analysis of standardized metrics, generating advertisements and displaying them, receiving updated information, and determining analytic information, etc., all of these things a human can and do perform without the aid of a computer.  Applicant is simply taking DDR Holdings involved a claim set that was necessarily rooted in computer technology and solved a problem specifically arising in computer networks.  The claim set of DDR Holdings was not able to be performed by a human without the aid of a computer and the claimed concept does not have a human analog and does not exist outside of computer technology.  This is not the case for Applicant’s claimed invention, and is distinguished from DDR Holdings.
Applicant cites to BASCOM and AmDocs and argues that Applicant's claimed invention is similar to these cases and that "The Office Action commits an error of law by ignoring this guidance to find that Applicant's claim’s do not amount to significantly more than the purported abstract idea as a matter of law because they purportedly recite generic computer elements.”  Examiner disagrees.  First, Applicant’s claims do not amount to "significantly more" just because the claims recite generic computer elements.  That is just one of many factors considered.  Please see the §101 rejection section above and the above responses for numerous other factors considered and rationale as to why Applicant’s claims are not considered significantly more.  Second, Applicant’s claimed invention is distinguished from both the claim sets in BASCOM and Amdocs.  In BASCOM the court found that the inventive concept of the claims (filtering by accounts server-side rather than client-side) was novel and improved an existing BASCOM is distinguished from Applicant’s claimed invention because Applicant’s claimed invention uses generic and conventional computers, in generic and conventional arrangements, and they perform generic and conventional functions to implement the claimed steps.  Further, Applicant's claimed invention does not improve an existing technological process, the claimed steps simply recite the performance of well-understood, routine, and conventional functions.  There is no limitation, step, or element, in the claims, whether alone or in combination, that can be pointed out to demonstrate a non-conventional arrangement of conventional computers, nor can it be showed that there is an improved technological process, because all of the limitations describe generic computers performing well-understood generic computer functions.  The claims cannot show an improvement to a technological process because it does not even appear Applicant is attempting to claim such a thing.  In fact, the claimed invention appears to be a standard and commonplace advertisement auction.  The claims recite functionality such as stores information, receives requests, creates auctions, receives bids, determines successful bidders based on standardized metrics, generates advertisements, presents the advertisements, receives updated financial information, determines analytic information, stores analytic information, and provides the analytic information to bidders.  However, nowhere in the claims is there any articulation of any particular or special technological way of performing any of these functions.  Applicant does not attempt to claim an improvement to a technological process of these steps, and merely relies on generic computer functionality to implement the claimed invention.  All of this seems to amount BASCOM and is not considered significantly more.  Applicant’s claimed invention is also distinguished from Amdocs, largely for the same reasons as explained in this paragraph for being distinguished from BASCOM
Applicant argues that “The claim limitations emphasized [in Applicant’s Remarks] are not merely an ‘implementation of routine mental information comparison and rule-application processes’” and that instead “these limitations require generating, and automatically updating an online auction system to multiple distinct entities electronically.”  Applicant asserts that “these limitations provide an improvement in electronic financing, auction, and mobile advertisement systems.  Examiner disagrees.  The claim limitations can be performed in the mind, and they are implemented in routine and conventional ways.  Applicant is simply taking this concept that exists outside of computer technology and applying it to a computer environment, and simply attempting to automate human mental activity.  The claims do not even articulate any particular or special technological way to perform or implement these steps.  Applicant just recites in the claim language that each of these steps are to be performed.  Furthermore, the claim language is not really limited in such a way as to require generating and automatically updating an online auction system to multiple distinct entities electronically.  For instance, there may be only one bidder, so there is no requirement of multiple entities.  In addition, "automatically updating an online auction system” is not really a technological feature as any human can update an auction based on new information.  Further, the term "automatic" is not even found in the claim language, and even if it was a computer or processor "automatically" doing something cares little patentable weight, much less be considered significantly more.  For instance, if a human were to read the following mathematical equation “2 + 2 = X” the human will likely “automatically” determine the answer is 4.  A computer or processor performing something “automatically” is often just simply automating human mental activity.  But again, the claimed invention does not even state anything is performed "automatically."  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130262226 A1	LaChapelle; Craig F. et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682